107 F.3d 868
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Richard Leander SMITH, a/k/a Peter, Defendant-Appellant.
No. 96-6889.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1997.Decided March 3, 1997.

Mark John Rochon, Jr., ROCHON & ROBERTS, Washington, D.C., for Appellant.  John Granville Douglass, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, VA, for Appellee.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Richard L. Smith appeals from the district court's denial of his motion brought under 28 U.S.C. § 2255 (1994), as amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1217.  We dismiss.


2
Smith contends that his attorney was ineffective for failing to object, at trial, to the admission of a self-incriminating statement which Smith alleges was involuntary despite the giving of Miranda warnings.  Our review reveals that Smith's attorney raised this issue and corresponding arguments in a pre-trial motion to suppress.  This motion was denied by the district court.  At trial, Smith's attorney unsuccessfully renewed his objection prior to the admission of the statement.


3
In reviewing for ineffective assistance of counsel the court "must indulge a strong presumption that counsel's conduct falls within the wide range of reasonable professional assistance."  Strickland v. Washington, 466 U.S. 668, 689 (1984).  The petitioner bears the burden of overcoming the presumption that the challenged actions might be considered sound trial strategy.  Goodson v. United States, 564 F.2d 1071, 1072 (4th Cir.1977).  Given that Smith's attorney argued the issue prior to trial and renewed his objection at trial, we find that Smith has not met his burden of challenging the soundness of what appears to be reasonable trial strategy.  Accordingly, we deny a certificate of appealability and dismiss.


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED